Title: From George Washington to John Hancock, 30 September 1775
From: Washington, George
To: Hancock, John



Sir
Camp at Cambridge Sept. 30th 1775

The Revd Mr Kirtland the Bearer of this having been introduced to the Honle Congress can need no particular Recommendation from me: But as he now wishes to have the Affairs of his Mission & publick Employ put upon some suitable Footing, I cannot but intimate my Sense of the Importance of his Station, & the great Advantages which have & may result to the United Colonies from his Situation being made respectable.
All Accounts agree that much of the favourable Disposition shewn by the Indians may be ascribed to his Labour & Influence. He has accompanied a Chief of the Oneidas to this Camp, which I have endeavoured to make agreeable to him both by Civility & some small Presents. Mr Kirkland being also in some Necessity for Money to bear his travelling Charges & other Expences I have supplied him with £32 lawful Money—I cannot but congratulate the Honourable Congress on the happy Temper of the Canadians & Indians our Accounts of which are now fully confirmed by some intercepted Letters from Officers in Canada to General Gage and others in Boston, which were found on Board the Vessel lately taken going into Boston with a Donation of Cattle & other fresh Provisions for the Ministerial Army. I have the Honour to be with great Respect & Regard Sir Your most Obedient Hbble Servt

Go: Washington

